Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 4/22/21.  Claim(s) 4, 6, and 7 are cancelled.  Claim(s) 1-3, 5, and 8-18 are pending.  Claim(s) 11-18 have been withdrawn.
Applicant's arguments, affidavit, and showing of unexpected results with respect to the 103 rejection of the last Office action have been fully considered and found persuasive.  Therefore the rejection of the last Office action is hereby withdrawn.
The terminal disclaimer filed on 8/5/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,695,326 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dennis Ostrovsky on 8/5/21.

Please cancel claims 11-18.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
With respect to the consisting essentially of language, the instant disclosure makes it clear that the rapamycin composition can be made and used without additional active agents, and this would have been clear to one of ordinary skill.  While the prior art discloses uses of compositions of, for example, everolimus for dermal disorders, the prior art does not disclose or make obvious the use of topically applied mTORC1 inhibitors in the very low claimed amounts for the small group of claimed indications, and as the only active agent.  The instant inventors have discovered, via experimentation, that the low concentrations of rapamycin produce measurable benefits, which would not have been predictable.
Further, as shown in the instant disclosure, and clarified in the affidavit, the instant inventors have demonstrated success with a variety of rapamycin analogs as well as structurally unrelated mTORC1 inhibitors, thus supporting the generality of the method, and supporting the instantly claimed scope.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim(s) 4, 6, 7, and 11-18 are cancelled.  Claim(s) 1-3, 5, and 8-10 are allowed.	  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627